

113 HR 3175 IH: Making appropriations for fiscal year 2014 to ensure that members of the Armed Forces, including reserve components thereof, continue to receive pay and allowances for active service performed during a Government shutdown.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3175IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Amash introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking appropriations for fiscal year 2014 to ensure that members of the Armed Forces, including reserve components thereof, continue to receive pay and allowances for active service performed during a Government shutdown.1.Emergency appropriation of funds to provide pay and allowances for members of the Armed Forces during Government shutdown(a)Appropriation of funds for military pay and allowancesIf a funding gap occurs during fiscal year 2014 impacting the Armed Forces, amounts are hereby appropriated, out of any money in the Treasury not otherwise appropriated, at a rate for operations as provided for military personnel accounts by the Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6), for the purpose of providing pay and allowances (without interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the funding gap.(b)Funding gap definedIn this section, the term funding gap means any period of time after September 30, 2013, for which interim or full-year appropriations for the military personnel accounts of the Armed Forces for fiscal year 2014 have not been enacted by a law other than this Act.